Name: Commission Regulation (EEC) No 4202/88 of 21 December 1988 fixing the reference prices for fishery products for the 1989 fishing year
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 31 . 12. 88 Official Journal of the European Communities No L 370/9 COMMISSION REGULATION (EEC) No 4202/88 of 21 December 1988 fixing the reference prices for fishery products for the 1989 fishing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 3468/88 (2), and in particular the first subparagraph of Article 21 (6) thereof, Whereas Article 21 ( 1 ) of Regulation (EEC) No 3796/81 provides, among other things, for reference prices valid for the Community to be fixed each year, by product cat ­ egory, for the products specified in Annexes I, II, III , IV (B) and V to that Regulation ; Whereas Article 21 (2) of Regulation (EEC) No 3796/81 provides that the reference price for the products speci ­ fied in Annex I (A), (D) and (E) thereto must be equal to the withdrawal and selling prices fixed in accordance with Article 12 ( 1 ) thereof ; Whereas the Community withdrawal and selling prices for the products concerned were fixed for the 1989 fishing year by Commission Regulation (EEC) No 4201 /88 (3) ; Whereas the reference prices for the products specified in Annex II to Regulation (EEC) No 3796/81 must be derived from their guide prices by reference to the price level at which the intervention measures provided for in Article 16 ( 1 ) thereof may be taken, and fixed taking account of the situation on the market in those products ; whereas the reference prices for those products should therefore be 85 % of the guide prices fixed by Council Regulation (EEC) No 3861 /88 (4); Whereas the reference prices for the fishes of the genera Thunnus and Euthynnus specified in Annex III to Regu ­ lation (EEC) No 3796/81 are based on the weighted average of the free-at-frontier prices recorded on the most representative markets in the Member States during the three preceding years ; Whereas the reference prices for the products specified in Annexes I (B) and (C) and IV (B) to Regulation (EEC) No 3796/81 are determined on the basis of the average of the reference prices for the fresh product, account being taken of the processing costs and of the need to ensure a price relationship in keeping with the market situation ; Whereas, for the frozen and salted products specified in Annex V to Regulation (EEC) No 3796/81 for which no reference price is fixed for the fresh product, the reference prices are determined on the basis of the reference price applied to a commercially similar fresh product ; Whereas, given the quantities of certain frozen and salted products and the conditions governing their importation, it does not appear necessary to fix a reference price for such products in the immediate future ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 The reference prices for the 1989 fishing year for the products specified in Annexes I, II, III, IV (B) and V to Regulation (EEC) No 3796/81 shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1988 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 305, 10 . 11 . 1988, p. 1 . (3) See page 1 of this Official Journal. M OJ No L 345, 14. 12. 1988, p. 4. V Official Journal of the European CommunitiesNo L 370/10 31 . 12. 88 ANNEX 1 . Reference prices of products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3796/81 Fresh or chilled Reference price (Ecu/tonne) Species Size (') Cutted fish with head Whole fish I L Extra, A (') B (') Extra, A (') B (') Herring of the species Clupea harengus ex 0302 40 10 and ex 0302 40 90  1 January to 31 July 1989 and of 1 October to 31 December 1989 i [ ; 000 000 195184115 195184115  1 August to 30 September 1989 1 : i 0 0 0 0 0 0 178 167 105 178 167 105 Sardines of the species Sardina pilchardus from the Atlantic ex 0302 61 10 (a) Member States other than Spain and Portugal 1 2 3 . 4 0 0 0 0 0 0 0 0 230 230 355 230 146 146 146 146 b) Spain and Portugal ' 1 2 3 &gt; 4 0 0 0 ' 0 0 0 0 0 172 172 265 172 109 109 109 109 Sardines of the specifies Sardina pilchardus from the Mediterranean ex 0302 61 10 1 2 3 4 0 0 0 0 0 0 0 0 215 215 332 215 137 137 137 137 Dogfish (Squalus acanthias) ex 0302 65 10 1 2 3 511 436 239 375 307 170 484 409 204 341 273 136 Dogfish (Scyliorhinus spp.) ex 0302 65 10 1 2 3 495 495 341 372 372 248 464 433 279 310 310 155 Redfish (Sebastes spp.) 0302 69 31 0302 69 33 1 2 3 0 0 0 0 0 0 720 720 608 720 720 608 Cod of the species Gadua morhua 0302 50 10 1 2 3 4 5 886 886 836 659 462 836 836 689 453 266 640 640 492 374 276 492 492 394 266 177 Coalfish (Pollachius virens) 0302 63 00 1 2 3 4 467 467 461 373 467 467 461 270 363 363 358 197 363 363 358 145 Haddock (Melanogrammus aeglefinus) 0302 62 00 1 2 3 4 638 638 546 503 567 567 461 411 496 496 383 376 425 425 262 262 31 . 12. 88 Official Journal of the European Communities No L 370/11 Fresh or chilled Reference price (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Whiting (Merlangus merlangus) 0302 69 41 1 2 3 4 511 511 486 352 479 479 390 237 384 384 352 256 256 256 147 147 Ling (Molva spp.) 0302 69 45 1 2 3 626 611 552 478 464 405 515 500 442 368 353 294 Mackerel of the species Scomber scombrus ex 0302 64 10 and ex 0302 64 90 1 2 3 0 0 0 0 0 0 194 194 194 194 171 160 Spanish mackerel of the species Scomber japonicus ex 0302 64 10 and ex 0302 64 90 1 2 3 4 0 0 0 0 0 0 0 0 247 247 203 160 218 203 166 116 Anchovy (Engraulis spp.) 0302 69 55 (a) Member States other than Spain 1 2 3 I 4 0 0 0 0 0 0 0 0 566 602 ' 496 205 319 319 319 205 (b) Spain 1 2 3 , 4 0 0 0 0 0 0 0 0 653 694 572 237 368 368 368 237 Plaice (Pleuronectes platessa) 0302 22 00  1 January to 30 April 1989 1 1; 578 578 546 418 546 546 514 385 315 315 315 296 315 315 315 296  1 May to 31 December 1989 1 i 788788744 569 744 744 701 525 429 429 429 403 429 429 429 403 Hake of the species (Merluccius merluccius) ex 0302 69 65 i 2 3 4 5 2 662 2 023 1 997 1 704 1 597 2 502 1 890 1 864 1 571 1 464 2 103 1 571 1 544 1 331 1 251 1 943 1 438 1 411 1 092 1 012 Megrim (Lepidorhombus spp.) 0302 69 71 1 2 3 4 1 271 1 121 1 047 673 972 822 748 374 1 196 1 047 972 598 897 748 673 299 Rays' bream (Brama spp.) 0302 69 75 1 2 1 020 720 780 480 960 660 720 420 - Whole or gutted fish with head Without head \ L Extra, A (') B (') Extra, A (') B (') Monkfish (Lophius spp.) 0302 69 81 1 2 3 4 5 1 298 1 659 1 659 1 388 793 937 1 298 1 298 1 028 433 3 856 3 641 3 427 2 999 2 142 2 999 2 785 2 570 2 142 1 285 No L 370/ 12 Official Journal of the European Communities 31 . 12. 88 Fresh or chilled Reference price (ECU/tonne) Species Size (') Gutted fish with head Whole fish A (') l I BO) Shrimps of the genus Crangon ex 0306 23 31 1 2 904 417 765 417 Whole (') Crab of the species Cancer pagurus ex 0306 24 30 1 2 1 080 810 Whole Tails E'(') Extra, A ('] B (') Extra, A (&gt;) : B (') Norway lobster (Nephrops norvegicus) ex 0306 29 30 1 2 3 4 3 762 3 762 2 495 990 3 762 2 534 2 020 990 26 1 5 7 3 93 05 92 96 7 704 5 438 3 172 2 356 5 166 3444 1 722 816 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) .No 3796/81 . 2. Reference prices for the products listed in Annex II to Regulation (EEC) No 3796/81 CN code Description Reference prices(ECU/tonne) A. Frozen products falling 0303 71 10 0303 79 71 vithin CN code 0303 ; Sardines of the species, Sardina pilchardus Sea bream (Dentex dentex and Pagellus spp.)  331 1 104 B. Frozen products falling \ ex 0307 49 39 0307 49 31 0307 49 33 ex 0307 49 39 0307 49 51 ex 0307 99 1 1 ex 0307 99 1 1 ex 0307 99 1 1 0307 49 19 0307 59 10 vithin CN code 0307 : Squid of the genus Loligo :  Loligo patagonica : whole, not cleaned cleaned  Loligo vulgaris : whole, not cleaned cleaned  Loligo pealei : whole, not cleaned cleaned  other species : whole, not cleaned cleaned Squid whole, not cleaned (Ommastrephes sagittatus) : tube cylinder Illex spp.  Illex argentinus : whole, not cleaned tube cylinder  Illex illecebrosus : whole, not cleaned tube cylinder  other species : whole, not cleaned tube cylinder Cuttle-fish (Sepia officinalis and Rossia macrosoma) and sepioles (Sepiola rondeleti) Octopus (Octopus spp.) 1 114 1 337 2 228 2 674 1 337 1 560 1 225 ' 1 448 861 1 636 2 454 864 1 642 2 462 864 1 642 2 462 864 1 642 2 462 1 355 1 061 31 . 12. 88 Official Journal of the European Communities No L 370/13 3 . Reference prices for the products listed in Annex III to Regulation (EEC) No 3796/81 Tuna (of the genus Thunnus), skipjack or stripe-bellied bonito [Euthynnus (Katsuwonus) pelamis] and other species of the genus Euthynnus, fresh, chilled or frozen, for the industrial manufacture of products falling within CN code 1 604 : * Reference prices (ECU/tonne) Product Whole Gilled andgutted Other (for example 'heads off) A. Albacore or longfinned tuna (Thunnus alalunga): exclu ­ ding fresh or chilled tuna : 1 . weighing more than 10 kg each (') ex 0303 41 11 , ex 0303 41 13, ex 0303 41 19 2. weighing not more than 10 kg each (') ex 0303 41 11 , ex 0303 41 13, ex 0303 41 19 833 1 060 949 1 208 1 033 1 314 B. Yellowfin tuna (Thunnus albacares): 1 . weighing more than 1 0 kg each (') ex 0302 32 10, 0303 42 1 1 , 0303 42 31 , 0303 42 51 2. weighing not more than 10 kg each (') ex 0302 32 10, 0303 42 19, 0303 42 39, 0303 42 59 - 731 665 833 758 906 825 C. Fish of the genus Euthynnus and other species of the genus Thunnus, excluding Bluefin tuna (Thur\nus thynnus) and Bigeye tuna (Parathunnus obesus or Thunnus obesus), fresh or chilled : 0302 33 10, ex 0302 39 10, 0302 69 21 , 0303 43 1 1 , 0303 43 13, 0303 43 19, 0303 49 1 1 , 0303 49 13, 0303 49 19, 0303 79 21 , 0303 79 23, 0303 79 29 468 534 580 (') Reference to weight applies to whole products . 4. Reference prices for the products listed in Annex IV (B) and V to Regulation (EEC) No 3796/81 Frozen products falling within CN codes : 0303 and 0304 : Species Presentation Reference prices(ECU/tonne) 1 . Redfish (Sebastes spp.) ex 0303 79 35, ex 0303 79 37 l Whole fish :  With or without head . 767 ex 0304 20 35 ex 0304 20 37 t Fillets :  With bones (standard)  Boneless  Blocks in immediate packing weighing not more than 4 kg 1 529 1 798 1 940 ex 0304 90 31 ex 0303 79 35 ex 0303 79 37 ex 0304 90 31 Minced blocks Pieces and other meat , 940 1 100 2. Cod (Gadus morhua, Gadus oeac and Gadus macroce ­ phalus) and fish of the species Boreogadus saida ex 0303 60 10, ex 0303 60 90, ex 0303 79 41 Whole fish :  With or without head 883 ex 0304 20 21 ex 0304 20 29 &gt; Fillets :  Industrial blocks, with bones (standard)  Industrial blocks, boneless  Individual fillets, with skin  Individual fillets, skinless  Blocks in immediate packing weighing not more than 4 kg 1 999 2 263 2 125 ' 2 475 2 513 ex 0304 90 35 ex 0304 90 37 ex 0303 60 10, ex 0303 60 90, ex 0303 79 41 , ex 0304 90 35, ex 0304 90 37 Minced blocks Pieces and other meat 1 022 1 267 No L 370/ 14 Official Journal of the European Communities 31 . 12. 88 Species Presentation Reference prices(ECU/tonne) 3. Saithe (Pollachius virens) ex 0303 73 00 ex 0304 20 31 &lt; ex 0304 90 41 ex 0303 73 00, ex 0304 90 41 f i Whole fish :  With or without head Fillets :  Industrial blocks, with bones (standard)  Industrial blocks, boneless  Individual fillets, with skin  Individual fillets, skinless  Blocks in immediate packing weighing not more than 4 kg Minced blocks Pieces and other meat 606 1 212 1 321 1 225 1 357 1 427 675 844 4. Haddock (Melanogrammus aeglefinus) ex 0303 72 00 ex 0304 20 33 « ex 0304 90 45 ex 030372 00, ex 0304 90 45 * Whole fish :  With or without head Fillets :  Industrial blocks, with bones (standard)  Industrial blocks, boneless  Individual fillets, with skin  Individual fillets, skinless  Blocks in immediate packing weighing not more than 4 kg Minced blocks Pieces and other meat 756 1 790 2 260 2 049 2 327 2 387 816 974 5. Mackerel of the species Scomber scombrus and Scomber japonicus and fish of the species Orcynopsis unicolor 0303 74 1 1 0303 74 19 0303 79 61 0303 79 63 ex 0304 20 53 ex 0304 90 99  With head  Without head Fillets Sides 336 373 596 487 6. Hake (Merluccius spp.) ex 0303 78 10 ex 0304 20 57 ex 0304 90 47 ex 0303 78 10 ex 0304 90 47 ' i Whole fish :  With or without head Fillets :  Industrial blocks, with bones (standard)  Industrial blocks, boneless  Individual fillets, with skin  Individual fillets, skinless  Blocks in immediate packing weighing not more than 4 kg Minced blocks Pieces and other meat 736 1 030 1 212 1 091 1 207 1 300 795 1 048 7. Alaska pollack (Theragra chalcogramma) ex 0304 20 99 Fillets :  Industrial blocks, with bones (standard)  Industrial blocks, boneless 936 1 090